FILED
                             NOT FOR PUBLICATION                             JAN 20 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIO ALONSO DELGADO SALAS                       No. 08-74045
and CLAUDIA IVONNE MONTES
ESPINOZA,                                        Agency Nos. A079-529-790
                                                             A079-529-791
              Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted January 10, 2011 **
                               San Francisco, California

Before: BEEZER, TALLMAN and CALLAHAN, Circuit Judges.

       Mario Alonso Delgado Salas and Claudia Ivonne Montes Espinoza, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’

denial of their motion to reopen the underlying denial of their application for

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
cancellation of removal based on their failure to establish the requisite hardship to

their United States citizen child.

      Petitioners introduced new evidence of hardship consisting of evidence that

Claudia Espinoza has recently been diagnosed with “antepartum depression,” and

that she was approximately eighteen weeks pregnant at the time of filing the

motion. We conclude that the BIA properly considered the new evidence offered

by petitioners, and acted within its broad discretion in determining that the

evidence did not establish extreme hardship to a qualifying relative for purposes of

cancellation of removal, and therefore was insufficient to warrant reopening. See

Sing v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (the BIA’s denial of a motion to

reopen shall be reversed on if it is “arbitrary, irrational, or contrary to law”).

      PETITION FOR REVIEW DENIED.